· · -T~· .-...-~

                   Of=-~~-~~,
                   $]"~
                      ..,. ~,J\f$Jttrc':J,
                          ; .• ·...

                   r~~{lll.~
                      .   .· -
                                      'i....
                                                 · ~ .. ·- ·


                                               'D~~
                   lal!C"~';/;j ~~ .. · '•" ~-'.t),'·.j?"
                                               ttOR     ·
                                                                      •.
                                                                      :· · ..
                 OFF.ICI~4 NQT~<iJ.f:;f.J}. 9¥:{'f<;fURT 0.F CR.IMINAL APPEALS OF TEXAS~
             --- ";:'~~~l£<e~;I"~ S1"l'\.Tl_9JI.!:t:\U~Tll::l. TEXAS 78711
                                                                    --··--


                                                           -..:~.,_,.,<lk


                                                 'tr :~/ :).l\ .
                                                                            .
                                                                                . .
                                                                                      ,
                                                                                      ~
                                                                                              ·

                                                                                                  .
                                                                                                      .>
                                                                                                      ·

                                                                                                          ··   " ';:)

                                                                                                                0 2 1R
                                                                                                                      ~~
                                                                                                                 94-'i'
                                                                                                                        ~~
                                                                                                                          ~~
                                                                                                               • ~~~~ ~t;t;·;Q~
                                                                                                                 z
                                                                                                                                ~
                                                                                                                               V'
                                                                                                                                      ~5


                                                                                                                      "=== PITNEY BOWES
                                                                                                                                $ @@.1~5
2/9/2015           I?~DVA11EIIJS~-: ,1\97                                                 ' ..                  0006557458     FEB11 2015
      •    •                    ~ '~ :. .,..,.,1{.---' : · ,                             _ .                    MAILED FROM ZIP r.oru:: 7 8 70 1
Zub1a, Ja1me Jr.             Tr•:\.Gt.~No~..J~.a?.7'2::16~;-2            WR-81, 127-02 ·
On this day, this Court has granted "th~ triaL,cdu!Jis request for an extension of time
                                                  ',   '       ~~~.--;•";-A ~"        ,,•~A

to file the supplemental record. TIJ.~iSI!li?EJ1~r;nental record is due in this Court on
Monday, February 23, 2015.                 <??22:·
                                                                      Abel Acosta, Clerk


                                                                                                               18         Nof-' it' Ct15~J ~
                                                                                                                          J" ovtr:::.fuCdtf}
                                                                                                                                         .,     .,
                                                                                                                                                "'
                                                                                                                                               '~


                                                                                                                                             ·1 .~,
                                                                                                                                             ... j·       ,,
                                                                                                                                                 ,        If
                                                                                                                                                     ii    ''